Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered July 24, 2000, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police were not required to re-administer Miranda warnings (see Miranda v Arizona, 384 US 436 [1966]) before he was last questioned. The defendant remained in continuous custody and voluntarily waived his rights (see People v Saunders, 290 AD2d 461, 463 [2002]). When a person in continuous police custody receives Miranda rights and voluntarily waives those rights, it is not necessary to repeat the warnings prior to subsequent questioning within a “reasonable time” thereafter (see People v Holland, 268 AD2d 536, 537 [2000]; People v Glinsman, 107 AD2d 710 [1985], lv denied 64 NY2d 889 [1985], cert denied 472 US 1021 [1985]).
Furthermore, the County Court correctly refused to charge the affirmative defense of duress (see People v Hai Guang Zheng, 268 AD2d 443, 444 [2000]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Krausman, J.P., Schmidt, Crane and Rivera, JJ., concur.